                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

             WESTERN EXPRESS, INC.’S ANSWER TO PLAINTIFF’S
     AMENDED COLLECTIVE AND CLASS ACTION AMENDED COMPLAINT
______________________________________________________________________________

        Defendant Western Express, Inc. (“Western”) hereby files its Answer to Plaintiff John

Elmy’s Amended Collective and Class Action Complaint (“Amended Complaint”).

        1.      No answer is necessary in response to Paragraph 1 of the Amended Complaint. To

the extent a response is required, Western denies each and every allegation set forth in Paragraph

1 of the Amended Complaint, except admits that Plaintiff purports to bring an action and is the

sole plaintiff in that action.

                                         INTRODUCTION

        2.      Western denies each and every allegation set forth in Paragraph 2 of the Amended

Complaint, except admits that Western is a private company engaged in moving freight across the

continental United States.




                                                1

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 1 of 29 PageID #: 1664
       3.      Western denies each and every allegation set forth in Paragraph 3, including

subparagraphs a–g and footnote 1, of the Amended Complaint, except admits that Plaintiff John

Elmy is an individual former truck driver who performed services as an independent contractor for

Western.

       4.      Western denies each and every allegation set forth in Paragraph 4 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       5.      Western denies each and every allegation set forth in Paragraph 5 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       6.      Western denies each and every allegation set forth in Paragraph 6 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       7.      Western denies each and every allegation set forth in Paragraph 7 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       8.      Western denies each and every allegation set forth in Paragraph 8 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       9.      Western denies each and every allegation set forth in Paragraph 9 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       10.     Western denies each and every allegation set forth in Paragraph 10 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

                                JURISDICTION AND VENUE

       11.     Western denies each and every allegation set forth in Paragraph 11 of the Amended

Complaint, except admits that 29 U.S.C. § 216(b) of the Fair Labor Standards Act (“FLSA”)

confers jurisdiction upon this Court under 28 U.S.C. § 1331, and specifically denies that the

Amended Complaint states a claim under the FLSA against Western.



                                                 2

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 2 of 29 PageID #: 1665
       12.     Western denies each and every allegation set forth in Paragraph 12 of the Amended

Complaint.

       13.     Western denies each and every allegation set forth in Paragraph 13 of the Amended

Complaint.

       14.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 14 of the Amended Complaint and therefore denies

those allegations.

       15.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 15 of the Amended Complaint and therefore denies

those allegations.

       16.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 16 of the Amended Complaint and therefore denies

those allegations.

       17.     Western denies each and every allegation set forth in Paragraph 17 of the Amended

Complaint, except admits that Western is incorporated and maintains its headquarters in

Tennessee.

       18.     Western admits Paragraph 18 of the Amended Complaint, and would state that the

independent contractor drivers have the discretion to determine where and when repairs and

maintenance will be performed on the truck and where the truck will be parked.

       19.     Western admits Paragraph 19 of the Amended Complaint.

                                          PARTIES

       20.     Western denies each and every allegation set forth in Paragraph 20 of the Amended

Complaint and specifically denies the allegation that Plaintiff was an employee of Western as a



                                               3

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 3 of 29 PageID #: 1666
matter of law or otherwise. Plaintiff was an independent contractor truck driver for Western from

approximately February 2016 until the contract with Western was terminated in February 2017.

Western is without knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 20 of the Amended Complaint that Plaintiff is a natural person

residing in Martinez, Georgia and therefore denies those allegations.

       21.     Western admits Plaintiff was engaged in interstate commerce as an independent

contractor with Western.

       22.     Western denies each and every allegation set forth in Paragraph 22 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged.

       23.     Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including several of those

described in Paragraph 23 of the Amended Complaint involving the so called “nationwide class”

pursuant to Fed. R. Civ. P. 23, and therefore, no further answer or other response is necessary as

to such claims and allegations at this time. To the extent an answer or response is necessary,

Western denies each and every allegation set forth in Paragraph 23 of the Amended Complaint.

       24.     Western denies each and every allegation set forth in Paragraph 24 of the Amended

Complaint, except admits that Plaintiff purports to bring an action as alleged. Western specifically

denies that the alleged class of persons should encompass individuals up through the date of final

judgment as alleged.

       25.     Western admits Paragraph 25 of the Amended Complaint.

       26.     Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including several of those

described in Paragraph 26 of the Amended Complaint involving the so called “Rule 23 Class”



                                                 4

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 4 of 29 PageID #: 1667
pursuant to Fed. R. Civ. P. 23, and therefore, no further answer or other response is necessary as

to such claims and allegations at this time. To the extent an answer or response is necessary,

Western denies each and every allegation set forth in Paragraph 26, including subparagraphs a–m,

of the Amended Complaint.

       27.     Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including several of those

described in Paragraph 27 of the Amended Complaint involving the so called “Rule 23 Class”

pursuant to Fed. R. Civ. P. 23, and therefore, no further answer or other response is necessary as

to such claims and allegations at this time. To the extent an answer or response is necessary,

Western denies each and every allegation set forth in Paragraph 27, including subparagraphs a–f,

of the Amended Complaint.

       28.     Western denies each and every allegation set forth in Paragraph 28 of the Amended

Complaint.

       29.     Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including several of those

described in Paragraph 29 of the Amended Complaint involving the so called “Rule 23 Class”

pursuant to Fed. R. Civ. P. 23, and therefore, no further answer or other response is necessary as

to such claims and allegations at this time. To the extent an answer or response is necessary,

Western denies each and every allegation set forth in Paragraph 29, including subparagraphs g–k,

of the Amended Complaint.

       30.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 30 of the Amended Complaint and therefore denies

those allegations.



                                                5

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 5 of 29 PageID #: 1668
       31.     Western denies each and every allegation set forth in Paragraph 31 of the Amended

Complaint.

       32.     Western admits the allegations contained in Paragraph 32 of the Amended

Complaint.

       33.     Western denies each and every allegation set forth in Paragraph 33 of the Amended

Complaint, except admits that Western is headquartered in Nashville, Tennessee at 7135

Centennial Place.

       34.     Western admits that it is a motor carrier engaged in the transportation of freight in

interstate commerce, but denies that it is engaged in the shipment of freight.

       35.     Western admits the allegations contained in Paragraph 35 of the Amended

Complaint.

       36.     Western admits that both Western and New Horizons Leasing, Inc. (“New

Horizons”) have offices at 7135 Centennial Place, Nashville, TN 37209.

       37.     Western denies each and every allegation set forth in Paragraph 37 of the Amended

Complaint, except admits that the two separate companies are related and that individuals who

lease trucks from New Horizons generally may also drive for Western as independent contractors.

       38.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 38 of the Amended Complaint and therefore denies

those allegations.

       39.     Western denies each and every allegation set forth in Paragraph 39 of the Amended

Complaint, except admits that Paul Wieck and Richard Prickett each have an ownership interest

in Western.




                                                 6

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 6 of 29 PageID #: 1669
       40.     Western denies each and every allegation set forth in Paragraph 40 of the Amended

Complaint, except admits that the two separate entities have some overlap in officers and directors.

       41.     Western denies each and every allegation set forth in Paragraph 41 of the Amended

Complaint.

       42.     Western denies each and every allegation set forth in Paragraph 42 of the Amended

Complaint.

       43.     Western admits that Western conducts business throughout the country and is

without knowledge or information sufficient to form a belief as to the truth of the other allegations

in Paragraph 43 of the Amended Complaint and therefore denies those allegations.

       44.     Western admits that Western has individually grossed more than $500,000 in each

of the last three calendar years and is without knowledge or information sufficient to form a belief

as to the truth of the other allegations in Paragraph 44 of the Amended Complaint and therefore

denies those allegations.

       45.     Western admits that it is engaged in interstate commerce, but Western specifically

denies that the Amended Complaint states a claim under the Fair Labor Standards Act. Western

is without knowledge or information sufficient to form a belief as to the truth of the other

allegations in Paragraph 45 of the Amended Complaint and therefore denies those allegations.

       46.     Western denies each and every allegation set forth in Paragraph 46 of the Amended

Complaint.

       47.     Western denies each and every allegation set forth in Paragraph 47 of the Amended

Complaint.

                                  FACTUAL BACKGROUND




                                                 7

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 7 of 29 PageID #: 1670
       48.     Western denies each and every allegation set forth in Paragraph 48 of the Amended

Complaint and also denies each and every allegation set forth in heading A. above Paragraph 48.

       49.     Western denies each and every allegation set forth in Paragraph 49 of the Amended

Complaint.

       50.     Western denies each and every allegation set forth in Paragraph 50 of the Amended

Complaint.

       51.     Western denies each and every allegation set forth in Paragraph 51 of the Amended

Complaint.

       52.     Western denies each and every allegation set forth in Paragraph 52 of the Amended

Complaint.

       53.     Western denies each and every allegation set forth in Paragraph 53 of the Amended

Complaint.

       54.     Western denies each and every allegation set forth in Paragraph 54 of the Amended

Complaint, and further refers to the specific referenced documents for the complete terms thereof.

       55.     Western denies each and every allegation set forth in Paragraph 55 of the Amended

Complaint.

       56.     Western denies each and every allegation set forth in Paragraph 56 of the Amended

Complaint.

       57.     Western denies each and every allegation set forth in Paragraph 57 of the Amended

Complaint, except admits that drivers can take home time whenever they want.

       58.     Western denies each and every allegation set forth in Paragraph 58 of the Amended

Complaint.




                                                8

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 8 of 29 PageID #: 1671
       59.    Western denies each and every allegation set forth in Paragraph 59 of the Amended

Complaint.

       60.    Western denies each and every allegation set forth in Paragraph 60 of the Amended

Complaint.

       61.    Western denies each and every allegation set forth in Paragraph 61 of the Amended

Complaint.

       62.    Western denies each and every allegation set forth in Paragraph 62 of the Amended

Complaint.

       63.    Western denies each and every allegation set forth in Paragraph 63 of the Amended

Complaint.

       64.    Western denies each and every allegation set forth in Paragraph 64 of the Amended

Complaint.

       65.    Western denies each and every allegation set forth in Paragraph 65 of the Amended

Complaint.

       66.    Western denies each and every allegation set forth in Paragraph 66 of the Amended

Complaint, and also denies each and every allegation set forth in heading B. above Paragraph 66.

       67.    Western denies each and every allegation set forth in Paragraph 67 of the Amended

Complaint.

       68.    Western denies each and every allegation set forth in Paragraph 68 of the Amended

Complaint.

       69.    Western denies each and every allegation set forth in Paragraph 69 of the Amended

Complaint.




                                               9

  Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 9 of 29 PageID #: 1672
       70.     Western denies each and every allegation set forth in Paragraph 70 of the Amended

Complaint.

       71.     Western denies each and every allegation set forth in Paragraph 71 of the Amended

Complaint.

       72.     Western denies each and every allegation set forth in Paragraph 72 of the Amended

Complaint.

       73.     Western denies each and every allegation set forth in Paragraph 73 of the Amended

Complaint.

       74.     Western denies each and every allegation set forth in Paragraph 74 of the Amended

Complaint.

       75.     Western denies each and every allegation set forth in Paragraph 75 of the Amended

Complaint.

       76.     Western denies each and every allegation set forth in Paragraph 76 of the Amended

Complaint.

       77.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 77 of the Amended Complaint and therefore denies

those allegations.

       78.     Western denies each and every allegation set forth in Paragraph 78 of the Amended

Complaint.

       79.     Western denies each and every allegation set forth in Paragraph 79 of the Amended

Complaint.

       80.     Western denies each and every allegation set forth in Paragraph 80 of the Amended

Complaint.



                                              10

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 10 of 29 PageID #: 1673
       81.    Western denies each and every allegation set forth in Paragraph 81 of the Amended

Complaint.

       82.    Western denies each and every allegation set forth in Paragraph 82 of the Amended

Complaint and also denies each and every allegation set forth in heading C. above Paragraph 82.

       83.    Western denies each and every allegation set forth in Paragraph 83 of the Amended

Complaint.

       84.    Western denies each and every allegation set forth in Paragraph 84 of the Amended

Complaint.

       85.    Western denies each and every allegation set forth in Paragraph 85 of the Amended

Complaint.

       86.    Western denies each and every allegation set forth in Paragraph 86 of the Amended

Complaint.

       87.    Western denies each and every allegation set forth in Paragraph 87 of the Amended

Complaint.

       88.    Western denies each and every allegation set forth in Paragraph 88 of the Amended

Complaint.

       89.    Western denies each and every allegation set forth in Paragraph 89 of the Amended

Complaint.

       90.    Western denies each and every allegation set forth in Paragraph 90 of the Amended

Complaint.

       91.    Western denies each and every allegation set forth in Paragraph 91 of the Amended

Complaint.




                                              11

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 11 of 29 PageID #: 1674
       92.    Western denies each and every allegation set forth in Paragraph 92 of the Amended

Complaint.

       93.    Western denies each and every allegation set forth in Paragraph 93 of the Amended

Complaint.

       94.    Western denies each and every allegation set forth in Paragraph 94 of the Amended

Complaint.

       95.    Western denies each and every allegation set forth in Paragraph 95 of the Amended

Complaint.

       96.    Western denies each and every allegation set forth in Paragraph 96 of the Amended

Complaint.

       97.    Western denies each and every allegation set forth in Paragraph 97 of the Amended

Complaint.

       98.    Western denies each and every allegation set forth in Paragraph 98 of the Amended

Complaint and also denies each and every allegation set forth in heading D. above Paragraph 98.

       99.    Western denies each and every allegation set forth in Paragraph 99 of the Amended

Complaint.

       100.   Western denies each and every allegation set forth in Paragraph 100 of the

Amended Complaint.

       101.   Western denies each and every allegation set forth in Paragraph 101 of the

Amended Complaint and also denies each and every allegation set forth in heading E. above

Paragraph 101.




                                              12

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 12 of 29 PageID #: 1675
       102.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 102 of the Amended Complaint and therefore denies

those allegations.

       103.    Western denies each and every allegation set forth in Paragraph 103 of the

Amended Complaint.

       104.    Western denies each and every allegation set forth in Paragraph 104 of the

Amended Complaint.

       105.    Western denies each and every allegation set forth in Paragraph 105 of the

Amended Complaint.

       106.    Western denies each and every allegation set forth in Paragraph 106 of the

Amended Complaint.

       107.    Western denies each and every allegation set forth in Paragraph 107 of the

Amended Complaint.

       108.    Western denies each and every allegation set forth in Paragraph 108 of the

Amended Complaint.

       109.    Western incorporates its answers and responses to the foregoing paragraphs as if

set forth in their entirety and also denies each and every allegation set forth in heading F. above

Paragraph 109.

       110.    Western denies each and every allegation set forth in Paragraph 110 of the

Amended Complaint.

       111.    Western refers and cites to 49 C.F.R. §376.12(a) for a complete and accurate

recitation of the requirements of that regulation and denies all allegations in Paragraph 111 which

are contrary to that regulation.



                                                13

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 13 of 29 PageID #: 1676
       112.   Western denies each and every allegation set forth in Paragraph 112 of the

Amended Complaint.

       113.   Western denies each and every allegation set forth in Paragraph 113, including

subparagraphs a-q, of the Amended Complaint. Western further denies that Exhibit A was attached

to the Amended Complaint.

       114.   Western denies each and every allegation set forth in Paragraph 114, including

subparagraphs a and b, of the Amended Complaint.

       115.   Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 115, including subparagraphs a-d, of the Amended

Complaint and therefore denies those allegations.

       116.   Western denies each and every allegation set forth in Paragraph 116 of the

Amended Complaint.

       117.   Western refers to the Contract Hauling Agreement Plaintiff signed with Western

for the complete and accurate terms thereof and denies any allegations in Paragraph 117 which are

contrary to such terms. Western further denies each and every allegation set forth in heading G.

above Paragraph 117 and denies that Exhibit A was attached to the Amended Complaint.

       118.   Western denies each and every allegation set forth in Paragraph 118 of the

Amended Complaint.

       119.   Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 119, including subparagraphs a-c, of the Amended

Complaint in that the referenced Exhibit B is not attached to the Amended Complaint and therefore

denies those allegations and Western refers and cites to the settlement statement itself for a




                                               14

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 14 of 29 PageID #: 1677
complete and accurate recitation of the terms thereof and denies any allegations in Paragraph 119

which are contrary to the terms of that settlement statement.

       120.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 120 of the Amended Complaint in that the referenced

Exhibit B is not attached to the Amended Complaint and therefore denies those allegations and

Western refers and cites to the settlement statement itself for a complete and accurate recitation of

the terms thereof and denies any allegations in Paragraph 120 which are contrary to the terms of

that settlement statement.

       121.    Western denies each and every allegation set forth in Paragraph 121 of the

Amended Complaint.

       122.    Western denies each and every allegation set forth in Paragraph 122 of the

Amended Complaint.

       123.    Western denies each and every allegation set forth in Paragraph 123 of the

Amended Complaint.

       124.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 124 of the Amended Complaint and therefore denies

those allegations, except admits that Plaintiff began working for Western in approximately May

of 2011 as an employee driver and worked with Western for approximately eight months. Western

also denies each and every allegation set forth in heading H. above Paragraph 124.

       125.    Western denies each and every allegation set forth in Paragraph 125 of the

Amended Complaint.

       126.    Western denies each and every allegation set forth in Paragraph 126 of the

Amended Complaint.



                                                 15

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 15 of 29 PageID #: 1678
       127.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 127 of the Amended Complaint and therefore denies

those allegations.

       128.    Western denies each and every allegation set forth in Paragraph 128 of the

Amended Complaint, except admits that Plaintiff could take home time whenever he wanted.

       129.    Western denies each and every allegation set forth in Paragraph 129 of the

Amended Complaint.

       130.    Western denies each and every allegation set forth in Paragraph 130 of the

Amended Complaint.

       131.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 131 of the Amended Complaint and therefore denies

those allegations.

       132.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 132 of the Amended Complaint and therefore denies

those allegations.

       133.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 133 of the Amended Complaint and therefore denies

those allegations.

       134.    Western denies each and every allegation set forth in Paragraph 134 of the

Amended Complaint.

       135.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 135 of the Amended Complaint and therefore denies

those allegations.



                                               16

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 16 of 29 PageID #: 1679
       136.   Western denies each and every allegation set forth in Paragraph 136 of the

Amended Complaint.

       137.   Western denies each and every allegation set forth in Paragraph 137 of the

Amended Complaint.

       138.   Western denies each and every allegation set forth in Paragraph 138 of the

Amended Complaint.

       139.   Western denies each and every allegation set forth in Paragraph 139 of the

Amended Complaint.

       140.   Western denies each and every allegation set forth in Paragraph 140 of the

Amended Complaint and also denies each and every allegation set forth in heading I. above

Paragraph 140.

       141.   Western denies each and every allegation set forth in Paragraph 141 of the

Amended Complaint.

       142.   Western denies each and every allegation set forth in Paragraph 142 of the

Amended Complaint.

       143.   Western denies each and every allegation set forth in Paragraph 143 of the

Amended Complaint.

                                   CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
                      (FEDERAL FAIR LABOR STANDARDS ACT)

       144.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-143 of the Amended Complaint as if fully set forth herein.

       145.   Western denies each and every allegation set forth in Paragraph 145 of the

Amended Complaint.

                                              17

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 17 of 29 PageID #: 1680
       146.   Western denies each and every allegation set forth in Paragraph 146 of the

Amended Complaint.

       147.   Western denies each and every allegation set forth in Paragraph 147 of the

Amended Complaint.

                             SECOND CAUSE OF ACTION
                         (TENNESSEE COMMON LAW FRAUD)

       148.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-147 of the Amended Complaint as if fully set forth herein.

       149.   Western denies each and every allegation set forth in Paragraph 149 of the

Amended Complaint.

       150.   Western denies each and every allegation set forth in Paragraph 150 of the

Amended Complaint.

       151.   Western denies each and every allegation set forth in Paragraph 151 of the

Amended Complaint.

       152.   Western denies each and every allegation set forth in Paragraph 152 of the

Amended Complaint.

       153.   Western denies each and every allegation set forth in Paragraph 153 of the

Amended Complaint.

       154.   Western denies each and every allegation set forth in Paragraph 154 of the

Amended Complaint.

                       THIRD CAUSE OF ACTION
        (TENNESSEE COMMON LAW NEGLIGENT MISREPRESENTATION)

       155.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-154 of the Amended Complaint as if fully set forth herein.



                                              18

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 18 of 29 PageID #: 1681
       156.   Western denies each and every allegation set forth in Paragraph 156 of the

Amended Complaint.

       157.   Western denies each and every allegation set forth in Paragraph 157 of the

Amended Complaint.

       158.   Western denies each and every allegation set forth in Paragraph 158 of the

Amended Complaint.

       159.   Western denies each and every allegation set forth in Paragraph 159 of the

Amended Complaint.

       160.   Western denies each and every allegation set forth in Paragraph 160 of the

Amended Complaint.

                          FOURTH CAUSE OF ACTION
             (TENNESSEE COMMON LAW UNENFORCEABLE CONTRACT)

       161.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-160 of the Amended Complaint as if fully set forth herein.

       162.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 162 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 162 of the Amended

Complaint.

       163.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 163 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

                                              19

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 19 of 29 PageID #: 1682
necessary, Western denies each and every allegation set forth in Paragraph 163 of the Amended

Complaint.

       164.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 164 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 164 of the Amended

Complaint.

                           FIFTH CAUSE OF ACTION
                (TENNESSEE COMMON LAW UNJUST ENRICHMENT)

       165.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-164 of the Amended Complaint as if fully set forth herein.

       166.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 166 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 166 of the Amended

Complaint.

       167.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 167 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 167 of the Amended

Complaint.

                                              20

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 20 of 29 PageID #: 1683
       168.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 168 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 168 of the Amended

Complaint.

       169.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 169 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 169 of the Amended

Complaint.

       170.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 170 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 170 of the Amended

Complaint.

                                SIXTH CAUSE OF ACTION
                               (FEDERAL FORCED LABOR)

       171.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-170 of the Amended Complaint as if fully set forth herein.

       172.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

                                              21

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 21 of 29 PageID #: 1684
Paragraph 172 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 172 of the Amended

Complaint.

       173.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 173 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 173 of the Amended

Complaint.

       174.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 174 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 174 of the Amended

Complaint.

       175.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 175 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 175 of the Amended

Complaint.

                              SEVENTH CAUSE OF ACTION
                               (TRUTH-IN-LEASING ACT)

                                              22

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 22 of 29 PageID #: 1685
       176.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-175 of the Amended Complaint as if fully set forth herein.

       177.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 177 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 177 of the Amended

Complaint.

       178.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 178 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 178 of the Amended

Complaint.

                               EIGHTH CAUSE OF ACTION
                                (BREACH OF CONTRACT)

       179.   Western incorporates its answers and responses to the preceding paragraphs

numbers 1-178 of the Amended Complaint as if fully set forth herein.

       180.   Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 180 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is




                                              23

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 23 of 29 PageID #: 1686
necessary, Western denies each and every allegation set forth in Paragraph 180 of the Amended

Complaint.

       181.    Concurrent herewith Western has filed a separate Partial Motion to Dismiss with

respect to several of the allegations in the Amended Complaint, including those described in

Paragraph 181 of the Amended Complaint, and therefore, no further answer or other response is

necessary as to such claims and allegations at this time. To the extent an answer or response is

necessary, Western denies each and every allegation set forth in Paragraph 181 of the Amended

Complaint.

       182.    Any and all allegations contained in the Amended Complaint which have not been

previously specifically admitted or denied, are hereby denied.

       183.    Western denies that Plaintiff, or any allegedly similarly situated individual, or any

purported class or collective action member, is entitled to any of the relief prayed for in the

Amended Complaint.

                         AFFIRMATIVE AND OTHER DEFENSES

                                          First Defense

       1.      The activities for which Plaintiff alleges he and the putative class were not properly

compensated do not constitute compensable work under the FLSA and/or any other claimed state

or federal law. Western properly classified and treated Plaintiff and the putative class as

independent contractors and, as such, the FLSA does not apply to Plaintiff or the putative class.

                                         Second Defense

       2.      Plaintiff’s Amended Complaint fails to state a claim upon which relief can be

granted.

                                          Third Defense



                                                24

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 24 of 29 PageID #: 1687
       3.      Plaintiff and the putative class are properly classified as independent contractors

and therefore the FLSA does not apply. If the FLSA is found to apply to Plaintiff’s claims, at all

times relevant to Plaintiff’s Amended Complaint, Western acted in good faith in attempting to

comply with its obligations under the FLSA. Accordingly, liquidated damages are not available or

warranted under the provisions of the FLSA.

                                         Fourth Defense

       4.      Plaintiff and the putative class are properly classified as independent contractors

and therefore the FLSA does not apply. If the FLSA is found to apply, any purported violation of

the FLSA by Western—which Western denies in its entirety—was not willful, and therefore all

such FLSA claims are limited by a two-year limitations period.

                                           Fifth Defense

       5.      To the extent applicable, Plaintiff’s claims and members of the purported class

and/or collective action are precluded by their own actions and are therefore barred by the equitable

doctrines of waiver, estoppel, unclean hands, and/or laches.

                                          Sixth Defense

       6.      Even assuming, arguendo, that Plaintiff’s Amended Complaint is partially correct,

Plaintiff and members of the purported class and/or collective action seek compensation for time

that is de minimus.

                                         Seventh Defense

       7.      Plaintiff and the putative class he purports to represent were paid all payments

which were due and owing, and to which they were entitled under the FLSA and Tennessee state

law.

                                          Eighth Defense



                                                 25

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 25 of 29 PageID #: 1688
       8.      Plaintiff and members of the purported class and/or collective action are not

similarly situated. As a result, the potential claims of the purported class and/or collective action

members would differ and/or vary greatly and on a case-by-case basis, thus requiring the Court to

engage in numerous individualized determinations if the class and/or collective action were

certified, and such class and/or collective action should not be certified.

                                           Ninth Defense

       9.      The class action portion of the Amended Complaint seeking class-wide relief must

be dismissed, as Plaintiff cannot satisfy the requirements for maintenance of a class action under

Fed. R. Civ. P. 23.

                                           Tenth Defense

       10.     Because Plaintiff and each purported class and/or collective action member was or

is an independent contractor, signed a separate independent contractor contract with Western, and

maintained their own separate and distinct business relationships with Western, Plaintiff is not

representative of the purported class and/or collective action and the case cannot proceed as a class

or collective action.

                                         Eleventh Defense

       11.     The collective action portion of the Amended Complaint seeking class-wide relief

must be dismissed, as Plaintiff cannot satisfy the requirements for maintenance of a collective

action under Section 216 of the FLSA, or otherwise.

                                          Twelfth Defense

       12.     Plaintiff’s claims are barred in whole or in part by the applicable statutes of

limitations.

                                        Thirteenth Defense



                                                 26

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 26 of 29 PageID #: 1689
        13.     Plaintiff’s alleged damages were not proximately caused by any unlawful policy,

custom, practice, and/or procedure promulgated and/or undertaken by Western.

                                        Fourteenth Defense

        14.     Although Western denies that Plaintiff and members of the purported class and/or

collective action are entitled to any relief, Western asserts that any claimed damages arose as a

result of their own actions, or failures to act, and they have failed to mitigate their alleged damages.

To the extent that Plaintiff and members of the purported class and/or collective action have

mitigated their damages, they may not recover for any alleged damages so mitigated.

                                          Fifteenth Defense

        15.     Plaintiff’s claims are preempted in whole or in part by the Federal Arbitration Act.

                                         Sixteenth Defense

        16.     Plaintiff’s claims are preempted in whole or in part under the Federal Aviation

Administration Authorization Act (FAAAA) 49 U.S.C. §14501 which prohibits states from

enacting or enforcing “a law, regulation, or other provision having the force and effect of law

related to price, route or service of any motor carrier … or any motor private carrier, broker, or

freight forwarder with respect to the transportation of property.” 49 U.S.C. §14501(c)(1).

                                        Seventeenth Defense

        17.     Plaintiff’s Amended Complaint does not describe some or all of the claims asserted

against Western with sufficient particularity to enable Western to determine all of the defenses

and/or claims available to Western in response to that action. Therefore, Western reserves the right

to assert all defenses and/or claims which may be applicable to the claims alleged until such time

as the precise nature of the various claims are ascertained and all facts are discovered.




                                                  27

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 27 of 29 PageID #: 1690
       WHEREFORE having fully answered, Western prays that this Court dismiss this action

against Western with prejudice, and enter judgment in favor of Western with costs of suit and such

other and further relief as the Court deems proper, including, but not limited to, attorneys’ fees,

costs, and expenses.

Dated: May 6, 2019

                                                            Respectfully submitted,




                                                            /s/ R. Eddie Wayland____________
                                                            R. Eddie Wayland (No. 6045)
                                                            Mark E. Hunt (No. 10501)
                                                            Benjamin P. Lemly (No. 35225)
                                                            KING & BALLOW
                                                            315 Union Street
                                                            Suite 1100
                                                            Nashville, TN 37201
                                                            (615) 726-5430
                                                            rew@kingballow.com
                                                            mhunt@kingballow.com
                                                            blemly@kingballow.com

                                                            Attorneys for Western Express, Inc.




                                                28

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 28 of 29 PageID #: 1691
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    /s/ Benjamin P. Lemly___________
                                                             Benjamin P. Lemly




                                                29

 Case 3:17-cv-01199 Document 174 Filed 05/06/19 Page 29 of 29 PageID #: 1692
